DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the extrusion wall, the pressure responding region, the pressure responding diaphragm (in addition to the O-ring), varying apertures, the labyrinth patterns must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  A.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Specifically claim 
In re claim 3, Applicant claims the apparatus of claim 1 adapted to an embodiment of an inline flow-regulating irrigation device emitter.  It’s unclear how the device of claim 1 is adapted and accordingly one skilled in the art is not enabled to construct said device.
Further, the claim requires both the O-ring and the diaphragm (which is not described in the instant specification or figures) but must be preset as the claim requires the O-ring component regulates flow passage through said inline irrigation device emitter’s pressure responding diaphragm.  The claim concludes by including the pressure responding diaphragm provides a method of regulating flow for inline irrigation device emitters with same configurations with identical conditions. However, it’s unclear what constitutes same configurations and identical conditions making it unclear if the device is enabled to be built by one having ordinary skill in the art in light of the instant specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically with respect to claim 1, applicant claims a rigid or flexible encasing. Later in the applicant claims “said rigid or flexible case.” It’s unclear if this is intended to reference back to the encasing or a term that lacks antecedent basis and applicant is claiming a case in addition to the encasing.  For examination purposes examiner assumes applicant intended to refer back to the encasing.
	Claim 1 also requires “a number of preset radial axial inlet inflow gates and obstructing ridges/recessions.” It’s unclear what “a number” refers to. Specifically is one inflow gate “a number” or is applicant requiring a plurality of inflow gates?  For examination purposes examiner will treat the claim as if it’s written as “at least one preset radial axial inlet inflow gate and ridge/recessions”
Specifically with regard to claim 2, the intended scope of the claim is rendered indefinite for numerous reasons.  First applicant claims the apparatus of claim 1, provides a method of regulating flow. It’s not clear if applicant is intending to claim the method which the apparatus of claim 1 functions or further limit the apparatus of claim 1.    The method fails to set forth specific method steps therefore does not appear to claim a method.
The claim continues to claim the previously claimed structure which makes it unclear if applicant is intending to claim a second set of all the structures previously claimed in claim 1 or is intending to reference the previously claimed structures of claim 1.
Further in claim 1 applicant states the O-ring acts as a pressure responding diaphragm, however claim 2 seems to require both a pressure responding diaphragm and an elastomeric O-ring, which does not appear to be within the scope of the apparatus disclosed by the instant specification and drawings.
Further the claim requires varying apertures but sets forth no scope or structure that discloses how the apertures are varied leaving it unclear if the intended scope is multiple apertures (of different sizes) or if the apertures themselves must vary in size (responsive to something). 
Further still the claims use the term “may” in a few locations leaving it unclear if the limitation is or is not required by applicant which renders the scope indefinite.
	Specifically with respect to claim 3, applicant claims the apparatus of claim 1 adapted to an embodiment of an inline flow-regulating irrigation device emitter further comprise.  It’s unclear of the scope of the claim is to discuss the characteristics of “an embodiment of an inline flow-regulating irrigation device emitter” or add further limitations to the claimed apparatus of claim 1.  Therefore it’s unclear if the claim itself further limits the apparatus of claim 1 or not.
Again if examiner assumes this is intended to further limit the apparatus of claim 1 it’s unclear how one can determine the scope of the device being “adapted to” which has not structurally been defined and how “an embodiment of an inline flow-regulating irrigation device emitter” should be interpreted as the claim does not set for the metes and bounds of the limitation.
Further like claim 2, claim 3 recites previously claimed structures of claim 1 rendering it unclear if the scope of the claim intends there to be multiple of the structures of claim 1 or is improperly referencing the previously claimed structures of claim 1.  
Claim 2 also discloses the O-ring component having an in inward acting force, it’s unclear if this force is provided by some other component or structure or is just provided by the stretching of the O-ring. The claim than states either the elastomeric O-ring or the inward acting force provides ancillary and/or auxiliary elastic. It’s unclear how and/or should be interpreted and further it’s unclear how the O-ring provides extra material as claimed.  The claim also requires partially sealing pressure response. It’s unclear how to interpret partial sealing as the passage way would be sealed or it would not be sealed.  Examiner assumes any obstruction of the passage would be considered a partial sealing.
Claim 3 also includes the term “may” which as noted above renders the scope of the claim indefinite as it’s not clear if the limitations are or are not required.
Claim 3 also states the diaphragm provides a method of regulating flow for inline irrigation devices emitters with same configurations under identical conditions. It’s not clear exactly what applicant is intending to claim nor how one determines what conditions must be present to consider the “identical conditions.”  Further if absolutely every configuration and condition is identical its unclear what structural limitations said claimed method (which is part of an apparatus claim) would be intending to claim.
Therefore due to lack of clarity claims 2 and 3 will not further be treated on their merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent #4,846,406 to Christy.
	Christy discloses an irrigation device emitter flow-regulating apparatus comprising:
	A tubular rigid insert (tubular pin (24)) comprising at least one preset radial axial inlet flow gate (channel (30)) an obstructing ridge (formed by tubular pin (24) which diaphragm (33) abuts as seen in figure 3) about the circumference (see figures 3-5);
	An elastomeric O-ring (diaphragm (33)) with resilient properties;
	A rigid or flexible encasing extrusion (tubular housing (20)) comprising an outlet outflow port (passage (27));
Wherein said inflow gate is fixed radial-axially about the circumference of the tubular rigid insert (see figures 3-5);
Wherein said elastomeric O-ring squeezes said tubular rigid insert disposed on said inlet inflow gate (see figures 3-5);
Wherein a flow passage through said tubular rigid insert inlet inflow gate is in communication with said rigid encasing extrusion and said elastomeric O-ring acts as a pressure responding diaphragm such that above a preset threshold regulates flow through the apparatus (diaphragm regulates the flow rate through the apparatus above a specific pressure threshold).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. PG-Pub 2019/0138032 to Shevgoor, U.S. PG-Pub 2018/0338434 to Wlassich, U.S. Pg-Pub 2008/0041978 to Keren, U.S. Patent #6,581,854 to Eckstein et al., U.S. Patent #6,568,607 to Boswell et al., U.S. Patent #6,039,270 to Dermitzakis, U.S. Patent #5,727,733 to Ruttenberg, and U.S. Patent #5,413,282 to Boswell disclose apparatuses with similar structures and components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649